DETAILED ACTION
This Office action is in response to the applicant's filing of 10/16/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claims 1, 11, and 20 recite - initializing, at the advertisement interaction system with the processor, the interaction between the user and the one or more advertisements in real-time, wherein the interaction between the user and the one or more advertisements is initiated based on the identification of the one or more triggers. Examiner notes that the claim language may be interpreted broadly to recite that the user has to interact with an advertisement or an interaction needs to be initiated between a user and an advertisement and that such recitation would result patent eligibility issues. Examiner interprets the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 1-20 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 1, 11, and 20 recite a method, system, and computer-readable medium for enabling an interaction of a user with one or more advertisements within a podcast. Under Step 2A, Prong I, claims 1, 11, and 20 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Enabling an interaction of a user with one or more advertisements within a podcast is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include receiving a first set of data associated with the podcast; collecting a second set of data associated with the one or more advertisements; fetching a third set of data associated a communication device of the user; gathering a fourth set of data associated the user accessing the podcast through the communication device; analyzing the first set of data, the second set 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 1, 11, and 20 have recited the following additional elements: Advertisement Interaction System, Communication Device, Processor(s), and Computer-readable memory(s). These additional elements in claims 1, 11, and 20 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and do no more than link the judicial exception to a particular technological environment or field of use, i.e. advertisement interaction system and communication device, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 1, 11, and 20 recite - analyzing, at the advertisement interaction system with the processor, the first set of data, the second set of data, the third set of data, and the fourth set of data using one or more machine learning algorithms, wherein the analysis is performed based on training of a machine learning model, wherein the analysis is performed for identifying one or more triggers, wherein the analysis is performed in real time. However, merely utilizing a well-known technique (i.e. applying a machine learning model by training data) is a limitation that is not indicative of integration into a practical application because it is essentially adding insignificant extra-solution activity to the judicial exception. Applying a machine learning model represents a well-understood, routine, conventional (“WURC”) activity because it has been known that “Machine learning algorithms build a model based on sample data, known as "training data", in order to make predictions or decisions without being explicitly programmed to do so” since the 1960s by Arthur Samuel (See: The definition "without being explicitly programmed" is often attributed to Arthur Samuel, who coined the term "machine learning" in 1959, but the phrase is not found verbatim in this publication, and may be a paraphrase that appeared later. Confer "Paraphrasing Arthur Samuel (1959), the question is: How can computers learn to solve problems without being explicitly programmed?" in Koza, John R.; Bennett, Forrest H.; Andre, David; Keane, Martin A. (1996). Automated Design of Both the Topology and Sizing of Analog Electrical Circuits Using Genetic Programming. Artificial Intelligence in Design '96. Springer, Dordrecht. pp. 151–170. doi:10.1007/978-94-009-0279-4_9.). Therefore, the independent claims do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. Furthermore, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, Page 13 Lines 10-12 and Page 20 Lines 5-7, for implementing the advertisement interaction system and communication device, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 2-10 and 12-19 further recite the method and system of claims 1 and 11, respectively. Dependent claims 2-10 and 12-19 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 1, 11, and 20. For example, claims 2-10 and 12-19 describe the limitations for enabling an interaction of a user with one or more advertisements within a podcast – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 2-10 and 12-19, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2016/0292736 to Yruski in view of U.S. Publication 2011/0258049 to Ramer.

Claims 1-10, 11-19, and 20 are method, system, and computer-readable media claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.

With respect to Claim 1:
Yruski teaches:
A computer-implemented method for enabling an interaction of a user with one or more advertisements within a podcast, the computer-implemented method comprising (Yruski: ¶ [0012]):
receiving, at an advertisement interaction system with a processor, a first set of data associated with the podcast, wherein the first set of data is received from a podcast publisher, wherein the podcast is uploaded by the podcast publisher (i.e. receiving content metadata about the podcast from the content manager who uploads the podcast) (Yruski: ¶ [0045] “A content publisher manager 115 inputs metadata and rules concerning content via block 106. The content metadata and rules also may serve as control information for use in determining which users and/or which content to match to ads in an ad campaign. The content metadata may include information about the content, for example.”);
collecting, at the advertisement interaction system with the processor, a second set of data associated with the one or more advertisements, wherein the second set of data is collected from an advertiser (i.e. collecting ad content metadata about the advertisements from the ad campaign manager) (Yruski: ¶ [0045] “In operation, an ad campaign manager 113 inputs metadata and rules concerning an ad campaign via block 102. The ad campaign metadata and rules may serve as control information for use in determining which users and/or which content to match to ads in an ad campaign. The ad metadata may include information about the ads in the campaign, for example.”);
fetching, at the advertisement interaction system with the processor, a third set of data associated a communication device of the user, wherein the user accesses the podcast using the communication device in real-time (i.e. fetching usage data with respect to user accessing podcast with the user device) (Yruski: ¶ [0045] “The user profiles block includes an aggregation of information concerning usage, preferences, geographic information, demographic information about users. For instance, user information may be included in user profiles for individual users or for groups of users or for user organizations, for example. The user profiles may serve as control information for use in determining which users and/or which content to match to ads in an ad campaign.” Furthermore, as cited in ¶ [0051] “A user profile information storage repository 226 stores user profile-related information. For the content received by or subscribed to by a given user device 206 and for the user profile information associated with the given user device 206, a match server 227 reconciles the stored ad campaign-related information, the stored content-related information and corresponding user profile-related information, in order to identify which ads to send to the user device 206.”);
gathering, at the advertisement interaction system with the processor, a fourth set of data associated the user accessing the podcast through the communication device (i.e. gathering usage data with respect to user accessing podcast with the user device) (Yruski: ¶ [0045] “The user profiles block includes an aggregation of information concerning usage, preferences, geographic information, demographic information about users. For instance, user information may be included in user profiles for individual users or for groups of users or for user organizations, for example. The user profiles may serve as control information for use in determining which users and/or which content to match to ads in an ad campaign.” Furthermore, as cited in ¶ [0051] “A user profile information storage repository 226 stores user profile-related information. For the content received by or subscribed to by a given user device 206 and for the user profile information associated with the given user device 206, a match server 227 reconciles the stored ad campaign-related information, the stored content-related information and corresponding user profile-related information, in order to identify which ads to send to the user device 206.”);
analyzing, at the advertisement interaction system with the processor, the first set of data, the second set of data, the third set of data, and the fourth set of data using one or more [complex] algorithms, […] (i.e. analyzing podcast data, advertisement data, usage data, and device data using complex algorithms) (Yruski: ¶¶ [0178] [0179] “In this example, for each 100 ads delivered to user devices for the campaign, 40 will be Ad1, 35 will beAd2 and 25 will be Ad3. As explained below, for yield management more complex algorithms may be used by an ad campaign provider to decide which ad goes out to which user for insertion into which content feed…Generally speaking ad distribution criteria (i.e., determining which ads go to what user device and how often) may consider user attributes from storage repository 404b, as factors such as, (1) user behavior and usage, (2) user preferences and inclinations ( e.g., target ads based upon user profiles), (3) consumption predictions (e.g., for 1000 bought ads, how many impressions do we need to download to the users 1000.times. consumption factor?) Thus, in general, different users might receive different ones or combinations of Ad1, Ad2 and Ad3.”);
identifying, at the advertisement interaction system with the processor, the one or more triggers for enabling the interaction of the user with the one or more advertisements within the podcast in real-time, wherein the one or more triggers comprising at least one of system generated triggers, user generated triggers and advertiser generated triggers (i.e. identifying rules when to dynamical insert ads into podcast) (Yruski: ¶ [0230] “For example, ads may be inserted dynamically in order to achieve a degree of smart ad rotation. These criteria may include factors such as time of day during which an ad provider wants the ad to play. The insertion information also may include ad rotation rules such as, play Ad1 in the morning; play Ad2 in the afternoon; and play Ad3 in the evening. Client-side implementation of placement rules in accordance with insertion information may require the agent to access context information from the device concerning context in which content or ads are actually played. The context may be time of day during which, or location of play (obtained from a user's zip code, user's IP address or GPS device for example) at which, a device user presses a button to actually play a content file. The agent inserts an ad dynamically that is appropriate to the context in accordance with the rules criteria specified by the insertion information.”); and
initializing, at the advertisement interaction system with the processor, the interaction between the user and the one or more advertisements in real-time, wherein the interaction between the user and the one or more advertisements is initiated based on the identification of the one or more triggers (Examiner interprets the claim language using BRI to be based on the identification of a trigger, displaying/transmitting an advertisement in real-time.) (i.e. ads are dynamically inserted into podcast) (Yruski: ¶ [0230] “For example, ads may be inserted dynamically in order to achieve a degree of smart ad rotation. These criteria may include factors such as time of day during which an ad provider wants the ad to play. The insertion information also may include ad rotation rules such as, play Ad1 in the morning; play Ad2 in the afternoon; and play Ad3 in the evening. Client-side implementation of placement rules in accordance with insertion information may require the agent to access context information from the device concerning context in which content or ads are actually played. The context may be time of day during which, or location of play (obtained from a user's zip code, user's IP address or GPS device for example) at which, a device user presses a button to actually play a content file. The agent inserts an ad dynamically that is appropriate to the context in accordance with the rules criteria specified by the insertion information.”).
Yruski does not explicitly disclose wherein the analysis is performed based on training of a machine learning model, wherein the analysis is performed for identifying one or more triggers, wherein the analysis is performed in real time.
However, Ramer further discloses wherein the analysis is performed based on training of a machine learning model, wherein the analysis is performed for identifying one or more triggers, wherein the analysis is performed in real time (i.e. machine learning model is performed to identify triggers and the analysis is performed in real time) (Ramer: ¶ [0299] “Usage patterns may be analyzed using various predictive algorithms, such as regression techniques (least squares and the like), neural net algorithms, learning engines, random walks, Monte Carlo simulations, and others. For example, a usage pattern may indicate that a user has made many work-related phone calls during a holiday ( such as by determining that the user was located at work and making calls all day).” Furthermore, as cited in ¶ [1426] “In embodiments, a user behavior or activity may be analyzed in relation to a particular content, content type, content category, and so forth. Referring to FIG. 36A, in an example, an activity factor may be learned based at least in part on logistic regression methodology. Realtime mobile traffic data may be associated with a user profile, including a historical user profile that includes prior activities, behaviors, and the like. Data derived from the updated request profile may be used in a responsiveness model (based on logistic regression or some other statistical modeling methodology).”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Ramer’s analysis is performed based on training of a machine learning model in real time for identifying one or more triggers to Yruski’s method for enabling an interaction of a user with one or more advertisements within a podcast. One of ordinary skill in the art would have been motivated to do so in order to “enable targeting using advanced behavioral relevance algorithms” and to “determine optimal ad to deliver in real-time based on targeting. The combination of targeting criteria and campaign priority may ensure that the best ad is being returned for any given ad request.” (Ramer: ¶¶ [01237] [1271]).
With respect to Claims 11 and 20:
All limitations as recited have been analyzed and rejected to claim 1. Claim 11 recites “A computer system comprising: one or more processors; and a memory coupled to the one or more processors, the memory for storing instructions which, when executed by the one or more processors, cause the one or more processors to perform a method for enabling an interaction of a user with one or more advertisements within a podcast, the method comprising:” (Yruski: ¶¶ [0053] [0054] [0099] [0100]) the steps performed by method claim 1. Claim 20 recites “A non-transitory computer-readable storage medium encoding computer executable instructions that, when executed by at least one processor, performs a method for enabling an interaction of a user with one or more advertisements within a podcast, the method comprising: ” (Yruski: ¶¶ [0053] [0054] [0099] [0100]) the steps performed by method claim 1. Claims 11 and 20 do not teach or define any new limitations beyond claim 1. Therefore they are rejected under the same rationale.

With respect to Claim 2:
Yruski teaches:
The computer-implemented method as recited in claim 1, wherein the first set of data comprising audio data, video data, image data, subject matter of the podcast, theme of the podcast, keywords associated with the podcast, podcast publisher profile, and topics covered in the podcast (i.e. content metadata about the podcast) (Yruski: ¶ [0045] “A content publisher manager 115 inputs metadata and rules concerning content via block 106. The content metadata and rules also may serve as control information for use in determining which users and/or which content to match to ads in an ad campaign. The content metadata may include information about the content, for example.” Furthermore, ¶¶ [0063]-[0076] describe the content metadata to include image/video/audio data about the content, the podcast content, keywords to describe podcast, information about the podcast publisher, and short description of podcast.).
With respect to Claim 12:
All limitations as recited have been analyzed and rejected to claim 2. Claim 12 does not teach or define any new limitations beyond claim 2. Therefore it is rejected under the same rationale.

With respect to Claim 3:
Yruski teaches:
The computer-implemented method as recited in claim 1, wherein the second set of data comprising audio data of the one or more advertisements, video data of the one or more advertisements, image data of the one or more advertisements, subject matter of the one or more advertisements, theme of the one or more advertisements, and keywords associated with the one or more advertisements (i.e. ad content metadata about the advertisements, wherein audio/video/image data about the ads and subject matter, theme and keywords associated with the ads) (Yruski: ¶ [0045] “In operation, an ad campaign manager 113 inputs metadata and rules concerning an ad campaign via block 102. The ad campaign metadata and rules may serve as control information for use in determining which users and/or which content to match to ads in an ad campaign. The ad metadata may include information about the ads in the campaign, for example.” Furthermore, as cited in ¶ [0160] “Moreover in some embodiments, an ad campaign provider can search and add particular categories of content to a campaign based upon keywords, for example. For instance, assume an ad provider wants to advertise a windshield product. The ad provider may want to advertise the windshield product on a fixed list of automotive channels. Thus, for example, an ad campaign provider GUI (not shown) may permit an ad campaign provider to define ad hoc categories based upon keywords, content type (e.g., news show, financial reporting, adult) or source of the podcast provider (e.g. company A, company B, website C, Mr. D). For instance, in one GUI embodiment not shown), an ad campaign provider can type "automotive" or "car" into a search box and get a list of content feeds that have the "automotive" keyword in its metadata. An ad campaign provider can explicitly choose the specific content feeds to advertise on.”).
With respect to Claim 13:
All limitations as recited have been analyzed and rejected to claim 3. Claim 13 does not teach or define any new limitations beyond claim 3. Therefore it is rejected under the same rationale.

With respect to Claim 4:
Yruski does not explicitly disclose the computer-implemented method as recited in claim 1, wherein the third set of data comprising real-time location of the communication device, a location history of the communication device, sound data from a microphone of the communication device, image data from a camera of the communication device, accelerometer data from an accelerometer of the communication device, gyroscope data from a gyroscope of the communication device, real-time movement data, and sensor data from a sensor of the communication device.
However, Ramer further discloses wherein the third set of data comprising real-time location of the communication device, a location history of the communication device, sound data from a microphone of the communication device, image data from a camera of the communication device, accelerometer data from an accelerometer of the communication device, gyroscope data from a gyroscope of the communication device, real-time movement data, and sensor data from a sensor of the communication device (Ramer: ¶ [1972] “In embodiments, user related behavioral data may contain location data relating to a user, a user's mobile communication facility, or some other type of location data. The location data may be past, current, or future ( e.g., the location of a future vacation inferred from a plane ticket purchase). The user location may be derived from a location metric of a mobile communication facility, such as a GPS signal, a camera, SMS, keyword, triangulation of cellular towers, and the like.” Furthermore, as cited in ¶ [0117] “The voice entry 122 function of the mobile communication facility may be used through the speaker-receiver device of the mobile communication facility 102 or by use of the standard SMS lexicon and syntax, and it may be adaptive to individual users' voice commands and usage patterns that are stored on and accessed from the mobile subscriber characteristics database 112. The voice entry 122 function may permit voice dialing, voice memo, voice recognition, speech recognition, or other functions related to audible input.” Furthermore, as cited in ¶ [2063] “In embodiments, the methods and systems described herein for selecting and presenting relevant sponsored content to a user may be used in conjunction with mobile communication facilities motion detection technologies such as a gyroscope, compass, accelerometer, or some other means of detection movement.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Ramer’s third set of data comprising real-time location of the communication device, a location history of the communication device, sound data from a microphone of the communication device, image data from a camera of the communication device, accelerometer data from an accelerometer of the communication device, gyroscope data from a gyroscope of the communication device, real-time movement data, and sensor data from a sensor of the communication device to Yruski’s method for enabling an interaction of a user with one or more advertisements within a podcast. One of ordinary skill in the art would have been motivated to do so in order to “enable targeting using advanced behavioral relevance algorithms” and to “determine optimal ad to deliver in real-time based on targeting. The combination of targeting criteria and campaign priority may ensure that the best ad is being returned for any given ad request.” (Ramer: ¶¶ [01237] [1271]).
With respect to Claim 14:
All limitations as recited have been analyzed and rejected to claim 4. Claim 14 does not teach or define any new limitations beyond claim 4. Therefore it is rejected under the same rationale.

With respect to Claim 5:
Yruski teaches:
The computer-implemented method as recited in claim 1, wherein the fourth set of data is associated with a profile of the user, wherein the fourth set of data comprising name data, age data, e-mail identity data, contact number data, gender data, geographic location data, demographic data, relationship status data, past podcast search keywords data, real-time podcast search keywords data, past podcast reviews data, past podcast interactions data, past advertisement interactions data, user verbal commands, user text, user image data, communication device operated commands, past gestures data, and real-time gestures data (Yruski: ¶ [0059] “The user-related information also may comprise user attributes that express user qualities or characteristics. For example, user attributes may comprise a user's gender, age, listening and or viewing habits, geographic info (e.g. zip code) and whether there are children in the house.” Furthermore, as cited in ¶ [0045] “The user profiles block includes an aggregation of information concerning usage, preferences, geographic information, demographic information about users. For instance, user information may be included in user profiles for individual users or for groups of users or for user organizations, for example. The user profiles may serve as control information for use in determining which users and/or which content to match to ads in an ad campaign.” Furthermore, ¶¶ [0063]-[0076] describe the content metadata that is included in the usage pattern to include image/video/audio data about the content, the podcast content, keywords to describe podcast, information about the podcast publisher, and short description of podcast.).
With respect to Claim 15:
All limitations as recited have been analyzed and rejected to claim 5. Claim 15 does not teach or define any new limitations beyond claim 5. Therefore it is rejected under the same rationale.

With respect to Claim 6:
Yruski does not explicitly disclose the computer-implemented method as recited in claim 1, further comprising enabling, at the advertisement interaction system with the processor, a multi-modal natural language analysis on the one or more advertisements, the podcast and the user verbal commands using a natural language processing module for dynamic transcription of the one or more advertisements, the podcast and the user verbal commands in a transcript data, wherein the transcript data comprising a speech-based transcription and a non-speech-based transcription.
However, Ramer further discloses enabling, at the advertisement interaction system with the processor, a multi-modal natural language analysis on the one or more advertisements, the podcast and the user verbal commands using a natural language processing module for dynamic transcription of the one or more advertisements, the podcast and the user verbal commands in a transcript data, wherein the transcript data comprising a speech-based transcription and a non-speech-based transcription (i.e. natural language analysis applied to content, ads, and user verbal commands, wherein the verbal commands are converted from voice signals to speech transcription) (Ramer: ¶ [0237] “A voice recognition facility 160 may be a software component enabling a machine or device ( e.g., a cellular phone) to understand human spoken language and to carry out spoken commands. Typically, a human voice is received by the device and converted to analog audio. The analog audio may in turn be converted into a digital format using, for example, an analog-to-digital converter, which digital data may be interpreted using voice recognition techniques. Generally this is done through the use of a digital database storing a vocabulary of words or syllables, coupled with a means of comparing this stored data with the digital voice signals received by the device. The speech patterns of a unique user may be stored on a hard drive (locally or remotely) or other memory device, and may be loaded into memory, in whole or in part, when the program is run. A comparator may use, for example, correlation or other discrete Fourier transform or statistical techniques to compare the stored patterns against the output of the analog-digital converter.” Furthermore, as cited in ¶ [0255] “Disambiguation may include part-of-speech disambiguation, word sense disambiguation, phrase identification, named entry recognition, or full sentential parsing. Part-of-speech disambiguation refers to the process of assigning a part-of-speech tag ( e.g., noun, verb, adjective) to each word in a query.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Ramer’s enabling, at the advertisement interaction system with the processor, a multi-modal natural language analysis on the one or more advertisements, the podcast and the user verbal commands using a natural language processing module for dynamic transcription of the one or more advertisements, the podcast and the user verbal commands in a transcript data, wherein the transcript data comprising a speech-based transcription and a non-speech-based transcription to Yruski’s method for enabling an interaction of a user with one or more advertisements within a podcast. One of ordinary skill in the art would have been motivated to do so in order to “enable targeting using advanced behavioral relevance algorithms” and to “determine optimal ad to deliver in real-time based on targeting. The combination of targeting criteria and campaign priority may ensure that the best ad is being returned for any given ad request.” (Ramer: ¶¶ [01237] [1271]).
With respect to Claim 16:
All limitations as recited have been analyzed and rejected to claim 6. Claim 16 does not teach or define any new limitations beyond claim 6. Therefore it is rejected under the same rationale.

With respect to Claim 7:
Yruski does not explicitly disclose the computer-implemented method as recited in claim 1, further comprising identifying, at the advertisement interaction system with the processor, a plurality of attributes associated to the one or more advertisements, the podcast and the user based on the analysis performed […], wherein the plurality of attributes comprising one or more keywords associated with the one or more advertisements and the podcast, topic transitions within the podcast, halts in the one or more advertisements and the podcast, relevant context of the one or more advertisements, an optimal time for the one or more triggers, an optimal position for the one or more advertisements, a threshold time of the halt within the one or more advertisements and the podcast, interests of the user, and user attentiveness throughout the podcast (i.e. analyzing podcast data, advertisement data, usage data, and device data using complex algorithms) (Yruski: ¶¶ [0178] [0179] “In this example, for each 100 ads delivered to user devices for the campaign, 40 will be Ad1, 35 will beAd2 and 25 will be Ad3. As explained below, for yield management more complex algorithms may be used by an ad campaign provider to decide which ad goes out to which user for insertion into which content feed…Generally speaking ad distribution criteria (i.e., determining which ads go to what user device and how often) may consider user attributes from storage repository 404b, as factors such as, (1) user behavior and usage, (2) user preferences and inclinations ( e.g., target ads based upon user profiles), (3) consumption predictions (e.g., for 1000 bought ads, how many impressions do we need to download to the users 1000.times. consumption factor?) Thus, in general, different users might receive different ones or combinations of Ad1, Ad2 and Ad3.” Furthermore, ¶¶ [0063]-[0076] describe the attributes of the content to include image/video/audio data about the content, the podcast content, keywords to describe podcast, information about the podcast publisher, and short description of podcast. Furthermore, as cited in ¶¶ [0106] [0107] “At time=t4, the podcast application, such as iTunes initiates an update of content associated with the RSS feed. The request is intercepted by the ad insertion module 706, which includes a listener 812 on localhost (127.0.0.1). The listener is a part of the plug-in code, which listens on the local host IP 127.0.0.1 and intercept calls by the iTunes application (or any other media manger application). At time=tS, the ad insertion module 706 forwards the intercepted request over the network 116 to the content server 214. At time=t6, the content server 806 receives the request sent by the ad insertion module 706…At time=t7, the content server 806 returns the requested content over the network to the ad insertion module 406. At time=t8, the ad insertion module 706 receives tl1e requested content update. At time=t9, ads stored in ad information storage buffer 704 are combined with the content delivered by the content server 214. At time=t10, ad-infused content is streamed to be played.”).
However, Ramer further discloses identifying, at the advertisement interaction system with the processor, a plurality of attributes associated to the one or more advertisements, the podcast and the user based on the analysis performed based on the one or more machine learning algorithms and the natural language processing module, […] (Ramer: ¶ [0299] “Usage patterns may be analyzed using various predictive algorithms, such as regression techniques (least squares and the like), neural net algorithms, learning engines, random walks, Monte Carlo simulations, and others. For example, a usage pattern may indicate that a user has made many work-related phone calls during a holiday ( such as by determining that the user was located at work and making calls all day).” Furthermore, as cited in ¶ [1426] “In embodiments, a user behavior or activity may be analyzed in relation to a particular content, content type, content category, and so forth. Referring to FIG. 36A, in an example, an activity factor may be learned based at least in part on logistic regression methodology. Realtime mobile traffic data may be associated with a user profile, including a historical user profile that includes prior activities, behaviors, and the like. Data derived from the updated request profile may be used in a responsiveness model (based on logistic regression or some other statistical modeling methodology).” Furthermore, as cited in ¶ [0310] “Text in the mobile content may be reviewed to determine relevance as part of an algorithmic review. Text may be parsed and compared to a list of words and phrases to determine relevance. Text may also be processed using language processing techniques such as those employed by Microsoft Natural Language Processor to derive a context of the text. The derived context may be compared to known contexts to determine relevance. A variety of known search algorithms may be applied in an algorithmic review of mobile content text to determine relevance of the text. Techniques such as word stubbing, word aliasing, misspelling variants, and the like may also be applied to an algorithmic review of mobile content text.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Ramer’s identifying, at the advertisement interaction system with the processor, a plurality of attributes associated to the one or more advertisements, the podcast and the user based on the analysis performed based on the one or more machine learning algorithms and the natural language processing module to Yruski’s identifying, at the advertisement interaction system with the processor, a plurality of attributes associated to the one or more advertisements, the podcast and the user based on the analysis performed based on the one or more complex algorithms. One of ordinary skill in the art would have been motivated to do so in order to “enable targeting using advanced behavioral relevance algorithms” and to “determine optimal ad to deliver in real-time based on targeting. The combination of targeting criteria and campaign priority may ensure that the best ad is being returned for any given ad request.” (Ramer: ¶¶ [01237] [1271]).

With respect to Claim 8:
Yruski teaches:
The computer-implemented method as recited in claim 1, wherein the system generated triggers facilitate triggering of the interaction between the user and the one or more advertisements, wherein the system generated triggers comprising at least one of a significant keyword within the one or more advertisements, the halt within the one or more advertisements above the threshold time, referring to topics of the interests of the user within the one or more advertisements according to the profile of the user, and the user attentiveness throughout the one or more advertisements (i.e. advertisements are inserted into podcast according to keyword or topics of interest, wherein the ad insertion occurs within an interval of time and user’s usage patterns are taken into consideration) (Yruski: ¶ [0160] “Moreover in some embodiments, an ad campaign provider can search and add particular categories of content to a campaign based upon keywords, for example. For instance, assume an ad provider wants to advertise a windshield product. The ad provider may want to advertise the windshield product on a fixed list of automotive channels. Thus, for example, an ad campaign provider GUI (not shown) may permit an ad campaign provider to define ad hoc categories based upon keywords, content type (e.g., news show, financial reporting, adult) or source of the podcast provider (e.g. company A, company B, website C, Mr. D). For instance, in one GUI embodiment not shown), an ad campaign provider can type "automotive" or "car" into a search box and get a list of content feeds that have the "automotive" keyword in its metadata. An ad campaign provider can explicitly choose the specific content feeds to advertise on.” Furthermore, as cited in ¶¶ [0106] [0107] “At time=t4, the podcast application, such as iTunes initiates an update of content associated with the RSS feed. The request is intercepted by the ad insertion module 706, which includes a listener 812 on localhost (127.0.0.1). The listener is a part of the plug-in code, which listens on the local host IP 127.0.0.1 and intercept calls by the iTunes application (or any other media manger application). At time=tS, the ad insertion module 706 forwards the intercepted request over the network 116 to the content server 214. At time=t6, the content server 806 receives the request sent by the ad insertion module 706…At time=t7, the content server 806 returns the requested content over the network to the ad insertion module 406. At time=t8, the ad insertion module 706 receives tl1e requested content update. At time=t9, ads stored in ad information storage buffer 704 are combined with the content delivered by the content server 214. At time=t10, ad-infused content is streamed to be played.”).
With respect to Claim 17:
All limitations as recited have been analyzed and rejected to claim 8. Claim 17 does not teach or define any new limitations beyond claim 8. Therefore it is rejected under the same rationale.

With respect to Claim 9:
Yruski does not explicitly disclose the computer-implemented method as recited in claim 1, wherein the user generated triggers facilitate triggering of the interaction between the user and the one or more advertisements by the user, wherein the user generated triggers comprising at least one of the user verbal commands, the user text, user facial expressions, user gestures, and hardware button commands associated with the communication device.
However, Ramer further discloses wherein the user generated triggers facilitate triggering of the interaction between the user and the one or more advertisements by the user, wherein the user generated triggers comprising at least one of the user verbal commands, the user text, user facial expressions, user gestures, and hardware button commands associated with the communication device (Ramer: ¶ [2063] “In another aspect, a 3D accelerometer may be provided that may be utilized for step recognition in a sport application and for tap gesture recognition in a user interface. The tap gestures may be utilized for controlling applications such as a music player, a sport application, and the like. The accelerometer may also be used in alarm clock sensors to detect movement of a sleeping person. For example, such a sensor may sense rapid eye movement ( e.g., REM) phase of a user's sleep and may wake the user accordingly.” Furthermore, as cited in ¶ [0237] “A voice recognition facility 160 may be a software component enabling a machine or device ( e.g., a cellular phone) to understand human spoken language and to carry out spoken commands. Typically, a human voice is received by the device and converted to analog audio. The analog audio may in turn be converted into a digital format using, for example, an analog-to-digital converter, which digital data may be interpreted using voice recognition techniques. Generally this is done through the use of a digital database storing a vocabulary of words or syllables, coupled with a means of comparing this stored data with the digital voice signals received by the device. The speech patterns of a unique user may be stored on a hard drive (locally or remotely) or other memory device, and may be loaded into memory, in whole or in part, when the program is run. A comparator may use, for example, correlation or other discrete Fourier transform or statistical techniques to compare the stored patterns against the output of the analog-digital converter.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Ramer’s wherein the user generated triggers facilitate triggering of the interaction between the user and the one or more advertisements by the user, wherein the user generated triggers comprising at least one of the user verbal commands, the user text, user facial expressions, user gestures, and hardware button commands associated with the communication device to Yruski’s method for enabling an interaction of a user with one or more advertisements within a podcast. One of ordinary skill in the art would have been motivated to do so in order to “enable targeting using advanced behavioral relevance algorithms” and to “determine optimal ad to deliver in real-time based on targeting. The combination of targeting criteria and campaign priority may ensure that the best ad is being returned for any given ad request.” (Ramer: ¶¶ [01237] [1271]).
With respect to Claim 18:
All limitations as recited have been analyzed and rejected to claim 9. Claim 18 does not teach or define any new limitations beyond claim 9. Therefore it is rejected under the same rationale.

With respect to Claim 10:
Yruski teaches:
The computer-implemented method as recited in claim 1, wherein the advertiser generated triggers facilitate triggering of the interaction between the user and the one or more advertisements by the advertiser, wherein the advertiser generated triggers comprising at least one of an advertiser defined time in the one or more advertisements, an advertiser defined keyword in the one or more advertisements, and podcast publisher commands to an podcast publisher interaction trigger button (i.e. advertisements are triggered according to time, keyword, and explicit commands to the podcast publisher) (Yruski: ¶ [0160] “Moreover in some embodiments, an ad campaign provider can search and add particular categories of content to a campaign based upon keywords, for example. For instance, assume an ad provider wants to advertise a windshield product. The ad provider may want to advertise the windshield product on a fixed list of automotive channels. Thus, for example, an ad campaign provider GUI (not shown) may permit an ad campaign provider to define ad hoc categories based upon keywords, content type (e.g., news show, financial reporting, adult) or source of the podcast provider (e.g. company A, company B, website C, Mr. D). For instance, in one GUI embodiment not shown), an ad campaign provider can type "automotive" or "car" into a search box and get a list of content feeds that have the "automotive" keyword in its metadata. An ad campaign provider can explicitly choose the specific content feeds to advertise on.” Furthermore, as cited in ¶¶ [0105]-[0107] “In operation, at time=t1, a user actuates a link on web page 802 to request an RSS feed associated with content served by content server 806. In response to the request, at time=t2, the RSS feed is delivered over the network 116 to the user device. However, a transform module 810 within the ad insertion module 406 intercepts the RSS feed and changes all content URLs to point to localhost (127.0.0.1). At time=t3, the RSS feed with the transformed URLs is delivered to the user device. The content provider's web page 802 includes a "get podcast" button associated with Java script used to download the plug-in. When a user selects the "get podcast" button, the user is asked for permission to install the plug-in client, if it was not previously installed. If the client already has been installed, the client takes control and adds the feed to the podcast application, such as iTunes.…At time=t4, the podcast application, such as iTunes initiates an update of content associated with the RSS feed. The request is intercepted by the ad insertion module 706, which includes a listener 812 on localhost (127.0.0.1). The listener is a part of the plug-in code, which listens on the local host IP 127.0.0.1 and intercept calls by the iTunes application (or any other media manger application). At time=tS, the ad insertion module 706 forwards the intercepted request over the network 116 to the content server 214. At time=t6, the content server 806 receives the request sent by the ad insertion module 706…At time=t7, the content server 806 returns the requested content over the network to the ad insertion module 406. At time=t8, the ad insertion module 706 receives tl1e requested content update. At time=t9, ads stored in ad information storage buffer 704 are combined with the content delivered by the content server 214. At time=t10, ad-infused content is streamed to be played.”).
With respect to Claim 19:
All limitations as recited have been analyzed and rejected to claim 10. Claim 19 does not teach or define any new limitations beyond claim 10. Therefore it is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited to further show the state of the art:
U.S. Publication 2007/0078712 to Ott for disclosing automatically delivering media files with advertisements over a network. A method and system is disclosed for automatically adding an advertisement to the beginning or the end of a media file, such as a podcast episode, when the media file is requested by a consumer. In another aspect, the media file may be automatically searched for an advertisement marker, such as a specific tone or data element in the media file, that acts as a submission point for the automatic insertion of an advertisement into the media file. Aspects of the present invention allow for automatic insertion of advertisements after the creation of the media file, potentially without any interaction between the creator and the advertiser. The systems can be implemented at a central server, at the media file source, at a consumer's media player or distributed throughout various computing devices.
U.S. Publication 2017/0046429 to Barrand for disclosing enabling sharing of audio feeds. One method includes receiving, from a user over a network, a request to add an audio feed to a collection managed by the user; storing, in a database, a URL of the audio feed in relation to the collection; receiving, from the user over the network, a request to share the collection; and generating an RSS URL of the collection by searching the database for URLs of audio feeds stored in relation to the collection.
U.S. Publication 2009/0204243 to Marwaha for disclosing creating a customized text-to-speech podcast by receiving a text file, parsing and tagging the text file, creating multiple audio files by text-to-speech technology, and creating a podcast by combining the audio files. The podcast can be an audio podcast or a video podcast. Video podcasts associate related video content with the audio content.
U.S. Patent 9,563,826 to Lau for disclosing an advertisement is matched to subject matter in a portion of rich media content, such as a digital video, Flash™ animation, etc. For example, during the playing of rich media content, it may be determined by audio recognition techniques that the content's subject matter matches or correlates with an advertisement. Rendering preferences associated with the advertisement are then determined. The rendering preferences may be used to determine how the advertisement should be rendered (i.e., displayed in association with the content). The advertisement is then served to a device. The advertisement is served such that it can be rendered relative to a time that the portion of media is being displayed on the device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
February 22, 2022